Case 2:20-cv-03381-MCA-AME Document 33 Filed 05/12/21 Page 1 of 3 PageID: 290




                                      School of Law | Newark
                            Rutgers, the State University of New Jersey

 RUTGERS CIVIL JUSTICE CLINIC.                      Norrinda Brown Hayat, Esq., Director*
 (formerly Rutgers Urban Legal Clinic)
 123 Washington Street, Newark, New Jersey 07102-3026
 (973) 353-5576
 (973) 353-3397 (fax)                      * Admitted to Practice pursuant to Rule 1:21-3(c).


May 12, 2021

        RE: Campaniello-Cason et al v. O' Reilly, Civil Case No.: 2:20-cv-03381-MCA-LDW

Dear Judge Espinosa :

        We write in response to Ms. Priscilla Triolo’s letter dated May 7, 2021,1 where she requests
that Plaintiff Samantha Campaniello-Cason be recalled to “testify concerning the genesis of the
occupancy under the representation of counsel.” Defendant’s assertion that “deposition should be
reconvened” is a mere pretense to establish prior good acts of the Defendant and not a good faith
basis of discovery.

        More specifically, Defendant argues that “[c]laims of racism are diametrically opposed” to
Defendant’s “assistance” to the Plaintiff and “Defendant’s character, empathy and concern for
Plaintiff and her three children.” Further, Defendant asserts that “Defendant permitted the Plaintiff
and her children to move into his two-family house on an emergent basis” and “Defendant
accommodated the Plaintiff on both issues by giving immediate occupancy with two weeks free
rent and a reduced monthly rent.” In essence, Defendant argues that evidence of his prior good
acts (renting to this family in the first place) negates the central claims underlying this legal action
(that he later uttered racial epithets in the course of the tenancy). Putting aside the fact, that under
this view, no landlord could ever be found to have discriminated against their tenant, Plaintiff
submits that Defendant seeks this additional deposition time to gather inadmissible character
evidence, which is prohibited.

        Defendant’s attempt to illicit this testimony for this purpose is without legal basis and
contravenes the Federal Rules of Evidence. Under the Rules, evidence of “prior good acts” is to
be excluded. “[C]haracter evidence has long been admissible only in the form of reputation and
not in the form of a recitation of good or bad acts.” U.S. v. Benedetto, 571 F.2d 1246, 1249-50 (2d
Cir. 1978) (citing Michelson v. U.S., 335 U.S. 469, 477 (1948)). Although general testimony
concerning the defendant’s reputation for a “pertinent trait of character,” may be offered in some
        1
         As an initial matter, discovery has concluded. The original deadline was May 1, 2021. That
deadline was already extended at defense counsel’s request until May 7, 2021, which has now also passed.
Case 2:20-cv-03381-MCA-AME Document 33 Filed 05/12/21 Page 2 of 3 PageID: 291




cases, “[e]vidence of a person’s character or character trait is not admissible to prove that on a
particular occasion the person acted in accordance with the character or trait.” Fed. R. Evid.
404(a); Fed. R. Evid. 405(a). A defendant may not testify or offer other proof to establish specific
acts in conformity with a trait, unless that trait is an “essential element of the charge, claim, or
defense.” Fed. R. Evid. 405(b).

        This is the exact purpose Defendant seeks this testimony for here. See U.S. v. Nekritin, No.
10-CR-491 (KAM), 2011 WL 2462744, at *5 (E.D.N.Y. June 17, 2011) (“a defendant may not
seek to establish his innocence. . . through proof of the absence of criminal acts on [other] specific
occasions.”) (quoting U.S. v. Scarpa, 897 F.2d 63, 70 (2d Cir. 1990)); see also Benedetto, 571 F.2d
at 1249-50. If such evidence is presented for “the improper purpose of showing a propensity to act
in a certain way, it is inadmissible” irrespective of whether the evidence is of prior good or bad
acts or of subsequent good or bad acts. Ansell v. Green Acres Contracting Co., Inc., 347 F.3d 515,
520 (3d Cir. 2003). “[T]he plain text of Rule 404(b) addresses ‘other ... acts,’ not just prior bad
acts.” See id. Likewise, Rule 404(b) applies equally to civil, as well as criminal, cases. See id.
“[E]vidence of unrelated prior good conduct (e.g. charitable giving or cooperation with law
enforcement”) on the basis that it was not relevant to the charged conduct, and any minimal
probative value of such evidence was outweighed by the likelihood of jury confusion and the risk
of jury nullification.” See, e.g., U.S. v. Rivera, No. 13-CR-149 (KAM), 2015 WL 1725991, at *2
(E.D.N.Y. Apr. 15, 2015). Simply put, the case law is overwhelmingly well-settled here. There is
no need to take additional time and resources from the Court or the parties to depose Plaintiff
regarding explicitly inadmissible testimony.

       Lastly, it should be noted the testimony sought here is also likely to embarrass and harass
and would also be more prejudicial than probative. See Coleman v. Home Depot, Inc., 306 F.3d
1333, 1345-47 (3d Cir. 2002); see also Cuadra v. Univision Comnc’n, Inc., No.: 09-4946 (JLL),
2013 WL 12153536, at *1 (D.N.J. January 14, 2013).

       Therefore, Plaintiffs respectfully request that this Court deny Defendant’s request to
reconvene Plaintiff-Samantha Campaniello -Cason’s deposition.


                                               Sincerely,

                                               s/Victor Monterrosa, Jr., Esq.
                                               Victor Monterrosa, Jr., Esq., Attorney
                                               Norrinda B. Hayat, Esq., Attorney
                                               William Lee, Student Attorney
                                               Michael Chachura, Student Attorney
                                               Michael Bernardini, Student Attorney
                                               Rutgers Law School Civil Justice Clinic
                                               123 Washington St.
                                               Newark, NJ 07102
                                               (973) 353 – 0661
                                               (973) 353 –3397 (fax)
Case 2:20-cv-03381-MCA-AME Document 33 Filed 05/12/21 Page 3 of 3 PageID: 292




                                   norrinda.hayat@rutgers.edu
                                   victor.monterrosa.jr@gmail.com
                                   lee.william@rutgers.edu
                                   mchachura@gmail.com
                                   mb852@rutgers.edu


cc: ptriolo@bittlaw.com
